Citation Nr: 1638660	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-30 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967, and served in the Army National Guard from October 1987 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In December 2010, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This case was last remanded by the Board in April 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the April 2014 remand was issued in order to provide the Veteran with a VA audiological examination in order to obtain an etiological opinion.  The post-remand record shows that the VA examination was performed in July 2014.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remand, and that the Board may now proceed with adjudication of the claim.


FINDING OF FACT

With resolution of doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's bilateral hearing loss is causally related to service.



CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the Board's decision below grants the benefit sought on appeal, further discussion as to VA's duties to notify and assist, to include pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. §3.103(c)(2), are rendered moot.

The Veteran seeks entitlement to service connection for bilateral hearing loss.  Specifically, he contends that service connection is warranted because he was exposed to acoustic trauma in in the form of jet engine noise while in the Air Force serving in an administrative capacity in a maintenance hangar between 1963 and 1967.  However, the Veteran conceded at his December 2010 Board videoconference hearing that he did not experience a noticeable hearing loss that was medically recorded at that time.  The Veteran additionally alleges that, after joining the Kentucky Army National Guard in 1987, he was exposed to acoustic trauma in the form of being in close proximity to where weapons were fired without hearing protection as well as being exposed to engine noise with no hearing protection while working with a Black Hawk unit.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may be presumed for certain chronic diseases, such as sensorineural hearing loss, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(a) (2015).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units as VA currently uses ISO (ANSI) units.  Consequently, VA practice is to convert the ASA units to ISO or ANSI units using the following conversion chart: 


HERTZ (Hz)	 	500,	1000, 	2000, 	3000, 	4000
ADD			 15	  10 	 10 	 10	  5

See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations. 

A review of the Veteran's active duty service treatment records do not reveal any complaints or treatment for audiological symptomatology.  On the Veteran's January 1963 Report of Medical Examination at enlistment, the Veteran's hearing tested 15/15 in each ear using whispered voice.  On a May 1964 Report of Medical Examination, audiometric testing demonstrated puretone thresholds, in decibels, converted from ASA units to ISO units in parentheses, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
 -10 (0)
-5 (5)
0 (10)
5 (10)
LEFT
-10 (5)
-10 (0)
   0 (10)
10 (20)
10 (15)

On the Veteran's December 1966 Report of Medical Examination at separation, audiometric testing demonstrated puretone thresholds, in decibels, converted from ASA units to ISO units in parentheses, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
 -10 (0)
-5 (5)
0 (10)
5 (10)
LEFT
0 (15)
 0 (10)
0 (10)
15 (25)
10 (15)

On a March 1967 Report of Medical Examination, audiometric testing demonstrated puretone thresholds, in decibels, converted from ASA units to ISO units in parentheses, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
 -5 (5)
-5 (5)
0 (10)
5 (10)
LEFT
 0 (15)
-5 (5)
   0 (10)
5 (15)
     0 (5)

The Veteran's service personnel records confirm that he served as an apprentice administrative specialist during his period of active duty service.  In-service noise exposure has been conceded.  

Following active duty service, the first indication of hearing loss was in a October 1987 Report of Medical Examination upon the Veteran's enlistment into the Kentucky Army National Guard, at which time audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 5
20
40
50
LEFT
20
 10
10
45
55

On his corresponding October 1987 Report of Medical History upon induction into the Kentucky Army National Guard, the Veteran indicated that he had never suffered from hearing loss or ear trouble.

The Veteran was provided with a VA audiological examination in December 2011, at which time the examiner opined that the Veteran's diagnosed bilateral hearing loss was not at least as likely as not caused by or the result of an event in military service.  The examiner explained that the Veteran was discharged from active duty in January 1967, and that his separation examination revealed a hearing test with normal thresholds across all test frequencies bilaterally.  The examiner indicated the presence of a March 1967 hearing acuity examination which also revealed normal hearing thresholds bilaterally across all test frequencies, and emphasized that the Veteran did not have hearing loss when he was discharged from active duty.  The examiner noted that the Veteran reported the onset of hearing problems in the early 1980s, which was in excess of 13 years after his discharge from active duty service.  

The Veteran was provided with another VA audiological examination in July 2014, at which time the examiner opined that there was not a permanent positive in-service threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz, and that it was not at least as likely as not that the Veteran's current bilateral hearing loss was caused by or a result of an event in military service.  In support of these opinions, the examiner explained that:

The Veteran's enlistment hearing examination included a whispered voice test indicating 15/15 (normal hearing).  The first available audiogram in the Veteran's c-file is dated May 6, 1964 and the test results indicate hearing within normal limits bilaterally 500-6000Hz.  The next audiogram in the Veteran's file is dated December 9, 1966 and indicates the purpose was "Separation."  The December 9, 1966 audiogram indicates hearing within normal limits bilaterally from 500-6000Hz with no shift in hearing as compared to the May 6, 1964 audiogram.  An additional audiogram is found in the Veteran's file and, based on the date of the audiogram, was performed following the Veteran's separation from the Air Force. This audiogram is dated March 11, 1967 and the purpose of the examination is "Initial Flight."  The March 11, 1967 audiogram indicates hearing within normal limits bilaterally from 500-6000Hz with no shift in hearing as compared to the May 6,1964 audiogram.  This evidence indicates that no shift in hearing/hearing loss occurred while the Veteran was on active duty service in the Air Force.

The Veteran's enlistment audiogram into the Army National Guard is dated October 8, 1987 and indicates a mild to moderate hearing loss from 3000-6000Hz in the right ear and a moderate to moderately-severe hearing loss in from 3000-6000Hz in the left ear. This audiogram occurred 20 years after the Veteran's discharge from the military and is consistent with the Veteran's report of driving an 18-wheel truck as a civilian.  It is widely accepted in the audiology community that truck drivers will have greater hearing loss in the left ear than the right as a result of their seating location in the cab of the truck.  Subsequent audiograms that were obtained during the Veteran's National Guard service include those dated July 18, 1998, January 5, 1992 and February 13, 2000.  Research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset.  It usually takes many incidents of temporary noise-induced hearing loss before it becomes permanent.  References: 1. Otolaryngology, Volume II, 3rd Edition, Paparella & Shumrick, WB Saunders Co. 1991, p. 1639. 2. 2005 finding from the Institute of Medicine's landmark study: Noise & Military Service: 3. NOISE MANUAL, (Fifth Edition, edited by Berger et al., AIHA Press 2 0 0 0 , p . 4 5 9 ) .

If hearing is normal at discharge, and there is no other evidence of significant changes in hearing thresholds suggestive of noise injury, it must be concluded that it is less likely as not that the current hearing loss is due to a service related noise injury.  Noise exposure does not always cause hearing loss.  The Hensley ruling does not give clinicians the authority to disregard normal hearing exams at discharge (in the absence of evidence to impeach the normal results), simply because there is verified evidence of military noise exposure.  The Institute of Medicine has clearly stated that there is no way to predict if noise exposure occurs, how much if any, hearing loss would be sustained.  The presence of noise exposure does not always produce hearing loss.  "There is insufficient evidence from longitudinal studies in lab animals or humans to determine whether permanent noise induced HL can develop much later in one's lifetime, long after the cessation of noise exposure.   Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur" Reference: 22Sep2005 IOM landmark study "Noise & Military Service: Implications for Hearing Loss and Tinnitus"

There are multiple causes for sensori-neural type hearing loss and in most cases an exact etiology cannot be determined.  Sensori-neural hearing loss can be caused by aging, vascular disease, viral disease, autoimmune disease, noise exposure, medications, genetics or any combination of these or other factors.  We do know that auditory damage from acoustic trauma occurs instantly, which is why normal hearing results on a discharge exam cannot be disregarded even if there is a history of military noise exposure.  Based on the available evidence and the fact that the first case of documented hearing loss is 20 years after the Veteran's active duty Air Force service when the Veteran had been employed driving an 18 wheel truck, it is my opinion that the current hearing loss is less likely as not caused by or the result of military noise exposure.

There is no indication of hearing loss to a compensable degree within one year of the Veteran's January 1967 separation from active duty service.  As such, the presumption for certain chronic diseases that are manifested to a compensable degree within one year after separation from service does not apply.  See 38 C.F.R. § 3.307, 3.309(a) (2015).

Inasmuch as the Veteran contends that he developed hearing loss as the result of exposure to acoustic trauma during service with the Kentucky Army National Guard  from October1987 to November 2003, National Guard service generally means active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C.A. § 101(22) and 38 C.F.R. § 3.6(c).  When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available for service performed as ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).  Here, as discussed above, the Veteran's hearing loss preexisted his October 1987 induction into the Kentucky Army National Guard, and was noted on his induction examination.

The Board acknowledges that both VA examiners provided negative nexus opinions.  However, the rationale provided for both opinions reflected that the opinions were based on inaccurate factual premises.  Both examiners characterized the December 1966 audiometric findings as normal when, in fact, a 25 decibel hearing loss was noted in the left ear.  Although the July 2014 examiner stated that the holding in Hensley does not give clinicians the authority to disregard normal hearing examinations at discharge, in the absence of evidence to impeach the normal results, such statement is inaccurate.  The Board is bound by applicable law, and as per Hensley, the demonstrated 25 decibel hearing threshold in the left ear at 3000 Hertz, does constitute evidence to impeach a finding of normal results.  In providing rationale for the negative nexus opinion, the July 2014 VA examiner stated that there had been no shift in hearing loss while the Veteran was on active duty.  This is also inaccurate.  The December 1966 audiometric findings, when compared with the May 1964 audiometric findings, demonstrate a 10 degree increase/shift in the puretone threshold in both ears at 500 Hertz.  Also, a comparison of the December 1966 audiometric findings with the May 1964 audiometric findings reveals a 10 degree increase/shift in the puretone threshold in the left ear at 1000 Hertz, and a 5 degree increase/shift in the puretone threshold in the left ear at 3000 Hertz.  Further, contrary to the July 2014 VA examiner's finding of no shift in hearing demonstrated when the March 1967 audiometric findings are compared to the May 1964 audiogram results, comparison of the March 1967 audiometric findings versus the May 1964 findings reveals a 5 degree increase in the puretone threshold in the right ear at 500 and 2000 Hertz, a 10 degree threshold increase in the left ear at 500 Hertz, and a 5 degree threshold increase at 1000 Hertz in the left ear.  Thus, the Board finds that the December 2011 and July 2014 VA examiners' opinions are of diminished probative value.

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  As noted above, sensorineural hearing loss, as an organic disease of the nervous system, is included as a chronic disability under § 3.309(a).  Further, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  In the present case, although, the Veteran provided testimony that he had not noticed loss of hearing in service, the December 1966 audiometric examination revealed he did, in fact, have some degree of hearing loss, per Hensley, in the left ear at that time.  

Due consideration has been given to the Veteran's hearing testimony and statements in support of his claim.  Although the Veteran is competent to report symptoms of hearing loss, he is not competent to opine that he currently has bilateral hearing loss due to service.  However, there has been no dissociation by competent evidence of a relationship between the Veteran's acoustic trauma in service and his current bilateral hearing loss disability.

Based on the above, the Board finds that the doctrine of reasonable doubt is for application and that the evidence supports the Veteran's service connection claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Consequently, service connection for bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


